DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     AVIATION ROTABLES LLC,
                            Appellant,

                                    v.

  AERO CONSULTING & TRADING COMPANY d/b/a ACTC, a Belgian
               private limited liability company,
                            Appellee.

                              No. 4D21-3047

                              [July 14, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Robert W. Lee, Judge; L.T. Case No. COCE21-013017.

   Jermaine Thompson of Jermaine O'Neill Thompson, P.A., Oakland
Park, for appellant.

  Stacey S. Fisher of Sprechman & Fisher, P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

GERBER, LEVINE and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.